Citation Nr: 0906960	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The veteran's Form DD 214 and service personnel records do 
not confirm that he engaged in combat with the enemy, nor are 
his claimed stressors related to combat.  Service records 
indicate that the veteran served in Vietnam from September 
1970 to July 1971 with Headquarters & Headquarters Company 
(HHC), 80th General Support Group as a cook.  The veteran 
reported four in-service stressors.  (1) He described an 
incident that occurred in November 1969 in his barracks at 
Fort Dix.  He stated that he and comrade, G.R., were involved 
in a fight with two African-American soldiers with whom they 
shared a room.  (2) He described an incident that occurred in 
May 1971 when he was involved in a fight during an 
entertainment event at the NCO club while deployed in 
Vietnam.  He stated that he was slashed across the right hand 
with a knife.  (3) He described an incident in which he was 
sleeping in his barracks when a large and intoxicated 
individual from across the hallway burst into his room.  The 
individual was looking for his roommate and threatened to 
beat up anybody who did not tell him the roommate's 
whereabouts.  (4) He stated that he was exposed to mortar 
attacks while with his unit in Da Nang.  Certain wartime 
experiences may be considered "non-combat" stressors, if 
the veteran is not found to have been "engaged in combat."  
This may include mortar or rocket attacks.  Cohen v. Brown, 
10 Vet. App. 128, 147-149 (1997).

The veteran has not been afforded a VA examination.  VA and 
private treatment records reflect a current diagnosis of 
PTSD.

The RO has attempted to verify the veteran's unit of 
assignment, dates of assignment with that unit, participation 
in any combat operations, wounds in action, and any awards or 
decorations received.  However, the RO has not made attempts 
to verify the veteran's reported non-combat stressors. 

In view of the veteran's current diagnosis of PTSD, the Board 
finds that verification of the stressors must be requested 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the U.S. Army Services Center for 
Research of Unit Records (USASCRUR)).  The Board notes that 
the veteran's first three stressors are anecdotal in nature 
and not capable of verification without additional 
information.  As to the fourth reported stressor above, the 
veteran should be afforded an opportunity to submit 
additional evidence in support of his claim, including the 
dates that the veteran alleges he was exposed to mortar 
attacks.  The RO should take any additional development as 
deemed necessary.  If the evidence shows that the veteran has 
a verified stressor, the RO should schedule the veteran for a 
VA examination.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the Veterans  
Claims Assistance Act of 2000 (VCAA) notice requirements  
apply to all five elements of a service connection claim,  
including the degree of disability and the effective date of  
an award.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  
3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473  
(2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter on remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service. 
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events. He 
should try to identify the dates of the 
claimed stressors within two month periods 
of time. The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.	The RO should forward any stressor 
information that is capable of 
verification to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Alexandria, VA 
22315-3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
claimed stressor(s).  If referral to JSRRC 
or other pertinent sources is to no avail, 
the RO should advise the veteran to submit 
alternate forms of evidence to support his 
claim of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

4.	If the JSRRC or other appropriate 
agency requests more specific descriptions 
of the stressors in question, notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, forward 
it to the requesting agency. 

5.	If, and only if, the record establishes 
the existence of a verified stressor or 
stressors, then the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist. The purpose of the 
examination is to determine the nature and 
extent of any psychiatric disorder which 
may be present and specifically to 
determine whether the veteran has PTSD due 
to a verified stressor. All indicated 
studies, including PTSD sub scales, are to 
be performed. In determining whether or 
not the veteran has PTSD due to an in-
service stressor the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
JSRRC and/or the RO/AMC may be relied 
upon.

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD. In arriving at 
this opinion, the examiner should provide 
a rationale for the opinions expressed. If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report. The claims folder and a 
copy of this remand should be made 
available to the examiner.

6.	When the development has been 
completed, the RO should review the case 
again based on the additional evidence. If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

